      Case 2:21-cv-02900 Document 8 Filed 04/03/21 Page 1 of 2 Page ID #:30



1     Jeffrey B. Isaacs (SBN 117104)
      Jerome H. Friedberg (SBN 125663)
2     ISAACS | FRIEDBERG LLP
      555 South Flower Street, Suite 4250
3     Los Angeles, California 90071
      Phone: (213) 929-5550
4     Facsimile: (213) 955-5794
      Email:     jisaacs@ifcounsel.com
5                jfriedberg@ifcounsel.com
6     Attorneys for Plaintiff James Poe
7
8
9                              UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11   JAMES POE,                                 Case No. 2:21-cv-02899
12                    Plaintiff,
                                                PLAINTIFF JAMES POE’S
13              vs.
                                                JOINDER IN PLAINTIFF JOHN
14   UNITED STATES OF AMERICA;                  DOE’S EX PARTE
     TRACY L. WILKISON,                         APPLICATION FOR
15    in her official capacity only;            TEMPORARY RESTRAINING
16   KRISTI KOONS JOHNSON,                      ORDER AND ORDER TO SHOW
      in her official capacity only,            CAUSE RE: PRELIMINARY
17
                      Defendants.               INJUNCTION IN CASE
18                                              NO. 2:21-CV-02803
19
                                                [Filed Concurrently with Declaration
20                                              of Jeffrey B. Isaacs and [Proposed]
21                                              Order]

22
23
24
25
26
27
28
                                            1
       PLAINTIFF JAMES POE’S JOINDER IN PLAINTIFF JOHN DOE’S EX PARTE
         APPLICATION FOR TRO AND OSC RE: PRELIMINARY INJUNCTION
     483241.3
      Case 2:21-cv-02900 Document 8 Filed 04/03/21 Page 2 of 2 Page ID #:31



1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2               PLEASE TAKE NOTICE that Plaintiff James Poe, by and through the
3    undersigned attorneys, hereby joins the Ex Parte Application for Temporary
4    Restraining Order and Order to Show Cause Re: Preliminary Injunction, filed by
5    Plaintiff John Doe in John Doe v. United States of America, et al., Case
6    No. 2:21-cv-02803.
7               This Joinder is based upon the accompanying Declaration of Jeffrey B. Isaacs
8    and the files and records in this case and in Case No. 2:21-cv-02803.
9
10   DATED: April 3, 2021                      ISAACS | FRIEDBERG LLP
11
12
                                               Jeffrey B. Isaacs, Esq.
13                                             Jerome H. Friedberg, Esq.
                                               Attorneys for Plaintiff James Poe
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
       PLAINTIFF JAMES POE’S JOINDER IN PLAINTIFF JOHN DOE’S EX PARTE
         APPLICATION FOR TRO AND OSC RE: PRELIMINARY INJUNCTION
     483241.3
